DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Declaration
The declaration under 37 CFR 1.132 filed September 19, 2022 is insufficient to overcome the rejection of claims 1-3 and 6 based upon 35 U.S.C. 103 as being unpatentable over Esposito (US3988084) in view of Nakaseko (US 20170144227) and Eylon (US 4787935).  as set forth in the last Office action because:  the declaration does not explain the presence of the structure of Esposito which the examiner considers to be the diverter. Fig. 2B of Esposito shows a structure at the bottom of figure: 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
The declarant’s discussions and explanations of the atomizing fluid role in the mechanism for diverting the melt film disclosed by Esposito do not explain the unlabeled structure below the film 25B which runs across the entire bottom of the atomization head shown in Fig. 2B. The declaration explains that the melt film would fall downward in without the flow of the atomizing fluid, and the declarant-cited portions of Esposito support this statement; however, this result does not provide an explanation for the unlabeled structure at the bottom of atomizing head below film 25B in Fig. 2 of Esposito, which the melt film would encounter if it were to fall directly downward. The figures provided in the declaration do not appear to show this lower structure of Fig. 2 of Esposito; however, the figures provided in the declaration do all (including Figure A) show some degree of melt diversion from the central flow axis. “[A]pparatus claims cover what a device is, not what a device does", and the manner of operating a device (mechanism of melt diversion) does not differentiate an apparatus claim from the prior art. See MPEP 2114(II).
The declaration under 37 CFR 1.132 filed September 19, 2022 is sufficient to overcome the rejection of claim 5 based upon Esposito (US3988084) in view of Nakaseko (US20170144227) and Eylon (US 4787935).  Paragraph 8 of the declaration indirectly shows that the portion of Esposito relied upon to meet the claimed diverter comprising one diverting conduit comprises one annular conduit and not “at least two melt diverting conduits” recited in claim 5.

Claim Interpretation
Each of claims 1-3 recites the limitation “metal or alloy powder having a melting point of 500            
                °
            
         Celsius to 1800            
                °
            
         Celsius”. Based on the recitation in the alternative, and the disclosure’s distinction between a single element metal and an alloy, claims 1-3 as written apply the limitation of “a melting point of 500            
                °
            
         Celsius to 1800            
                °
            
         Celsius” only to the alloy and not to the metal embodiments.  Note that the present disclosure specifically atomizes Sn [0033], [0035] which has a melting point at 232            
                °
            
        C. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Esposito (US3988084) in view of Nakaseko (US 20170144227) and Eylon (US 4787935). All references are cited in the IDS dated July 19, 2021.
Regarding claims 1 and 6, Esposito discloses an atomization device for manufacturing metal (column 1 lines 7-10). A metal is a metal or alloy powder having a melting point of 500                        
                            °
                        
                     Celsius to 1800                         
                            °
                        
                     Celsius. Esposito discloses the device comprises a feed tube for providing a melt of said metal (cylindrical bore, metered orifice 14 Figs. 1-2, column 2 lines 11-13, column 3 lines 21-24) a diverter, in fluid flow communication with said feed tube for diverting the melt (flows downward from the metering orifice 14 along the divergent walls of the discharge passage 15 Figs. 1-2 column 4 lines 17-22, claim 1, see particularly the portion of Fig. 2 through which film 25B flows), the overall diverting being radially outward (“the emerging stream of molten metal is caused to spread substantially uniformly radially outward “ column 1 lines 58-62; “the sheet of molten metal which is drawn radially outward over the annular land 16” column 4 lines 51-61). A diversion radially outward by definition diverts at a diverting angle of 90 degrees with respect to a central axis. The presently claimed diversion angle range of 10 to less than 90 degrees encompass any values infinitesimally less than 90 degrees. Diverting a melt at 90 degrees as disclosed by Esposito (column 1 lines 58-62; column 4 lines 51-61, claim 1) sufficiently approaches diverting a melt at an angle infinitesimally less than 90 degrees, such as that encompassed by instant claim 1, that the results of the diversion angle disclosed by Esposito would not be expected to differ to a statistical and practical significance from the claimed diversion infinitesimally less than 90 degrees. A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. See MPEP 2144.05(I).
Esposito shows that a portion of the melt 25B flows through structures which direct the flow radially outward to the atomization area (Fig. 2). The structure through which portion of film 25B flows meets a structure required of a “conduit”. See the portion of Fig. 2 pasted below 
    PNG
    media_image2.png
    91
    111
    media_image2.png
    Greyscale
As the structures through which film portion 25B flows diverts the melt radially outward, the conduit structures divert the melt at                         
                            90
                            °
                        
                    , thereby showing that the diverter comprises diverting conduits thereby diverting the melt at the angles at which the conduits are oriented (Fig. 2). 
The device disclosed by Esposito directs the diverted melt to an atomization area of the atomization device (claim 2). Esposito discloses an atomization gas injector comprising an atomization head (nozzle assembly Figs. 1-2) with at least one gas inlet for providing at least one atomization gas stream to the atomization area located inside the atomization chamber (Atomizing fluid plenum 19, argon as atomizing fluid column 3 lines 29-36).
Esposito does not disclose providing water within the atomization chamber.
Nakaseko teaches a process of atomizing metal, an embodiment of which requires introducing an inert gas to molten metal following by cooling the dispersed molten metal with water [0018-19]. Nakaseko teaches at least one water inlet located inside an atomization chamber (25 cooling-water injection nozzles Fig. 3 [0049]) which provides water within the atomization chamber (Fig. 3). Nakaseko teaches that with the water cooling, it becomes possible to rapidly cool a metal powder at a cooling rate of 105 K/s or more to readily produce an amorphous atomized metal powder which makes it possible to readily produce a metal powder at a low cost and offers remarkable industrial advantages, and that it becomes easy to produce a low-iron-loss dust core having a complex shape [0021].
Both Esposito and Nakaseko teach similar processes for forming metal powder by atomizing molten metal with gas.
It would have been obvious for one of ordinary skill in the art to incorporate at least one water inlet located inside an atomization chamber which provides water within the atomization chamber in the device disclosed by Esposito, given the advantages which Nakaseko teaches [0021] for such water cooling. Incorporating the water cooling inlets taught by Nakaseko meets the additional limitations of claim 6.
Esposito discloses that gas inlets are arranged non-perpendicular to overall atomization head or melt flow directions (column 3 lines 62-65, Fig. 2). Esposito does not disclose a configuration of gas inlets which can provide a swirl movement in the atomization head and a dynamic rotational movement in the atomization area and the atomization chamber.
Eylon teaches producing atomized metal powder by directing fluid to molten metal into a chamber (column 2 lines 52-66). Eylon teaches arranging fluid inlets in order to swirl the fluid flow into contact with the metal melt in order to create a helical fashion (which is a dynamic rotational movement) throughout the chamber (column 2 lines 19-27, column 2 line 52 to column 3 line 4, column 37-43). Eylon teaches that the motion prevents contact of the material to be atomized with the chamber walls resulting in a uniformly spherical product free of contaminants (column 2 liens 27-30). Eylon shows that the fluid arrangement which creates this motion is non-perpendicular to the melt flow direction (Fig. 2).
Both Esposito in view of Nakaseko and Eylon teach devices atomizing metal with fluid inlets arranged in an atomization chamber which direct fluid towards a melt. 
It would have been obvious for one of ordinary skill in the art to arrange the gas inlets in non-perpendicular alignment in atomization head of the process disclosed by Esposito in view of Nakaseko in order to induce a swirling motion upon impact of the introduced gas with the melt and create a helical motion (which is a dynamical rotational motion) within the atomization chamber because of the advantages which Eylon teaches for introducing gas in a swirling manner to create helical motion in an atomization chamber for a metal atomization device.
Regarding claim 2, Esposito discloses an atomization device for manufacturing metal (column 1 lines 7-10). A metal is a metal or alloy powder having a melting point of 500                        
                            °
                        
                     Celsius to 1800                         
                            °
                        
                     Celsius. Esposito discloses the device comprises a feed tube for providing a melt of said metal (cylindrical bore, metered orifice 14 Figs. 1-2, column 2 lines 11-13, column 3 lines 21-24) a diverter, in fluid flow communication with said feed tube for diverting the melt (flows downward from the metering orifice 14 along the divergent walls of the discharge passage 15 Figs. 1-2 column 4 lines 17-22, claim 1, see particularly the portion of Fig. 2 through which film 25B flows), the overall diverting being radially outward (“the emerging stream of molten metal is caused to spread substantially uniformly radially outward “ column 1 lines 58-62; “the sheet of molten metal which is drawn radially outward over the annular land 16” column 4 lines 51-61). A diversion radially outward by definition diverts at a diverting angle of 90 degrees with respect to a central axis. The presently claimed diversion angle range of 10 to less than 90 degrees encompass any values infinitesimally less than 90 degrees. Diverting a melt at 90 degrees as disclosed by Esposito (column 1 lines 58-62; column 4 lines 51-61) sufficiently approaches diverting a melt at an angle infinitesimally less than 90 degrees, such as that encompassed by instant claim 2, that the results of the diversion radially outward disclosed by Esposito would not be expected to differ to a statistical and practical significance from the claimed diversion infinitesimally less than 90 degrees. A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. See MPEP 2144.05(I).
The device disclosed by Esposito directs the diverted melt to an atomization area of the atomization device (claim 2). Esposito discloses an atomization gas injector comprising an atomization head (nozzle assembly Figs. 1-2) with at least one gas inlet for providing at least one atomization gas stream to the atomization area located inside the atomization chamber (Atomizing fluid plenum 19, argon as atomizing fluid column 3 lines 29-36).
Esposito shows that a portion of the melt 25B flows through structures which direct the flow radially outward to the atomization area (Fig. 2). The structure through which portion of film 25B flows does meet any structure required of a “conduit”. See the portion of Fig. 2 pasted here 
    PNG
    media_image2.png
    91
    111
    media_image2.png
    Greyscale
As the structures through which film portion 25B flows diverts the melt radially outward, the conduit structures divert the melt at                         
                            90
                            °
                        
                    , thereby showing that the diverter comprises diverting conduits thereby diverting the melt at the angles at which the conduits are oriented (Fig. 2). 
Esposito does not disclose providing water within the atomization chamber.
Nakaseko teaches a process of atomizing metal, an embodiment of which requires introducing an inert gas to molten metal following by cooling the dispersed molten metal with water [0018-19]. Nakaseko teaches at least one water inlet located inside an atomization chamber (25 cooling-water injection nozzles Fig. 3 [0049]) which provides water within the atomization chamber (Fig. 3). Nakaseko teaches that with the water cooling, it becomes possible to rapidly cool a metal powder at a cooling rate of 105 K/s or more to readily produce an amorphous atomized metal powder which makes it possible to readily produce a metal powder at a low cost and offers remarkable industrial advantages, and that it becomes easy to produce a low-iron-loss dust core having a complex shape [0021].
Both Esposito and Nakaseko teach similar processes for forming metal powder by atomizing molten metal with gas.
It would have been obvious for one of ordinary skill in the art to incorporate at least one water inlet located inside an atomization chamber which provides water within the atomization chamber in the device taught by Esposito, given the advantages which Nakaseko teaches [0021] for such water cooling. 
Esposito discloses that gas inlets are arranged non-perpendicular to overall atomization head or melt flow directions (column 3 lines 62-65, Fig. 2). Esposito does not disclose configuration of gas inlets which can provide a circular flow in the atomization head and a dynamic rotational movement in the atomization area and the atomization chamber.
Eylon teaches producing atomized metal powder by directing fluid to molten metal into a chamber (column 2 lines 52-66). Eylon teaches arranging fluid inlets in order to swirl the fluid flow into contact with the metal melt in order to create a helical fashion (which is a dynamic rotational movement) throughout the chamber (column 2 lines 19-27, column 2 line 52 to column 3 line 4, column 37-43). Eylon teaches that the motion prevents contact of the material to be atomized with the chamber walls resulting in a uniformly spherical product free of contaminants (column 2 liens 27-30). Eylon shows that the fluid arrangement which creates this motion is non-perpendicular to the melt flow direction (Fig. 2).
Both Esposito in view of Nakaseko and Eylon teach devices atomizing metal with fluid nozzles arranged in an atomization chamber which direct fluid towards a melt. 
It would have been obvious for one of ordinary skill in the art to arrange the gas inlets in non-perpendicular alignment in atomization head of the process disclosed by Esposito in view of Nakaseko in order to induce a swirling motion upon impact of the introduced gas with the melt and create a helical motion (which is a dynamical rotational motion) within the atomization chamber because of the advantages which Eylon teaches for introducing gas in a swirling manner to create helical motion in an atomization chamber for a metal atomization device. As a swirling motion and a circular flow are both defined as circumferential motion, and the melt flow direction would necessitate some degree of downward motion, the swirling motion taught by Eylon would either directly meet the claimed circular flow, or the circular flow would be an obvious change in shape of the flow path taught by Eylon.
Regarding claim 3, Esposito discloses an atomization device for manufacturing metal (column 1 lines 7-10). A metal is a metal or alloy powder having a melting point of 500                        
                            °
                        
                     Celsius to 1800                         
                            °
                        
                     Celsius. Esposito discloses the device comprises a feed tube for providing a melt of said metal (cylindrical bore, metered orifice 14 Figs. 1-2, column 2 lines 11-13, column 3 lines 21-24) a diverter, in fluid flow communication with said feed tube for diverting the melt (flows downward from the metering orifice 14 along the divergent walls of the discharge passage 15 Figs. 1-2 column 4 lines 17-22, claim 1, see particularly the portion of Fig. 2 through which film 25B flows), A diversion radially outward by definition diverts at a diverting angle of 90 degrees with respect to a central axis. The presently claimed diversion angle range of 10 to less than 90 degrees encompass any values infinitesimally less than 90 degrees. Diverting a melt at 90 degrees as disclosed by Esposito (column 1 lines 58-62; column 4 lines 51-61) sufficiently approaches diverting a melt at an angle infinitesimally less than 90 degrees, such as that encompassed by instant claim 3, that the results of the diversion radially outward disclosed by Esposito would not be expected to differ to a statistical and practical significance from the claimed diversion infinitesimally less than 90 degrees. A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. See MPEP 2144.05(I).
Esposito shows that a portion of the melt 25B flows through structures which direct the flow radially outward to the atomization area (Fig. 2). The structure through which portion of film 25B flows does meet any structure required of a “conduit”. See the portion of Fig. 2 pasted here 
    PNG
    media_image2.png
    91
    111
    media_image2.png
    Greyscale
As the structures through which film portion 25B flows diverts the melt radially outward, the conduit structures divert the melt at                         
                            90
                            °
                        
                    , thereby showing that the diverter comprises diverting conduits thereby diverting the melt at the angles at which the conduits are oriented (Fig. 2). 
The device disclosed by Esposito directs the diverted melt to an atomization area of the atomization device (claim 2). Esposito discloses an atomization gas injector comprising an atomization head (nozzle assembly Figs. 1-2) with at least two gas inlets for providing at least one atomization gas stream to the atomization area located inside the atomization chamber (Atomizing fluid plenum 19, argon as atomizing fluid column 3 lines 29-36).
Esposito does not disclose providing water within the atomization chamber.
Nakaseko teaches a process of atomizing metal, an embodiment of which requires introducing an inert gas to molten metal following by cooling the dispersed molten metal with water [0018-19]. Nakaseko teaches at least one water inlet located inside an atomization chamber (25 cooling-water injection nozzles Fig. 3 [0049]) which provides water within the atomization chamber (Fig. 3). Nakaseko teaches that with the water cooling, it becomes possible to rapidly cool a metal powder at a cooling rate of 105 K/s or more to readily produce an amorphous atomized metal powder which makes it possible to readily produce a metal powder at a low cost and offers remarkable industrial advantages, and that it becomes easy to produce a low-iron-loss dust core having a complex shape [0021].
Both Esposito and Nakaseko teach similar processes for forming metal powder by atomizing molten metal with gas.
It would have been obvious for one of ordinary skill in the art to incorporate at least one water inlet located inside an atomization chamber which provides water within the atomization chamber in the device taught by Esposito, given the advantages which Nakaseko teaches [0021] for such water cooling. 
Esposito discloses that the at least two gas inlets are arranged non-perpendicular to overall atomization head or melt flow directions (column 3 lines 62-65, Fig. 2). Esposito does not disclose configuration of gas inlets which can provide a swirl movement in the atomization head and a dynamic rotational movement in the atomization area and the atomization chamber.
Eylon teaches producing atomized metal powder by directing fluid to molten metal into a chamber (column 2 lines 52-66). Eylon teaches arranging fluid inlets in order to swirl the fluid flow into contact with the metal melt in order to create a helical fashion (which is a dynamic rotational movement) throughout the chamber (column 2 lines 19-27, column 2 line 52 to column 3 line 4, column 37-43). Eylon teaches that the motion prevents contact of the material to be atomized with the chamber walls resulting in a uniformly spherical product free of contaminants (column 2 liens 27-30). Eylon shows that the fluid arrangement which creates this motion is non-perpendicular to the melt flow direction (Fig. 2).
Both Esposito in view of Nakaseko and Eylon teach devices atomizing metal with fluid nozzles arranged in an atomization chamber which direct fluid towards a melt. 
It would have been obvious for one of ordinary skill in the art to arrange the at least two gas inlets in non-perpendicular alignment in the atomization head of the process disclosed by Esposito in view of Nakaseko in order to induce a swirling motion upon impact of the introduced gas with the melt and create a helical motion (which is a dynamical rotational motion) within the atomization chamber because of the advantages which Eylon teaches for introducing gas in a swirling manner to create helical motion in an atomization chamber for a metal atomization device.

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive. 
Regarding rejections under 35 USC 103 over Esposito (US3988084) in view of Nakaseko (US 20170144227) and Eylon (US 4787935), arguments that Esposito does not disclose a diverter comprising at least one melt diverting conduit oriented at a diverting angle, arguments now supported by a declaration from Arslane Bouchemit are not persuasive because Esposito shows that a portion of the melt 25B flows through structures which direct the flow radially outward to the atomization area (Fig. 2). The structure through which portion of film 25B flows between land 16 and the unlabeled bottom structure below film 25B does meet the claimed recitation of a “conduit”. See the portion of Fig. 2 pasted here. 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
As the structures through which film portion 25B flows diverts the melt radially outward, the conduit structure diverts the melt at             
                90
                °
            
        , thereby approaching claim limitations of a diverter comprising at least one melt diverting conduit oriented at a diverting angle. As the unlabeled bottom portion of Fig. 2 disclosed by Esposito is a physical structure, unless the melt somehow passes through the unlabeled bottom portion of Fig. 2, the melt will be diverted through the conduit defined by both the bottom structure and land 16 regardless of atomizing fluid and even in the event that the melt falls from the walls of the atomizing head. Arguments and declaration do not account for the structure at the bottom of Fig. 2 which contributes to defining the diverter relied upon in rejections over Esposito.
The conduit portions are in communication with the feeding tube through the discharge passage with divergent walls disclosed by Esposito through which melt flows, and which directs melt flow radially outward (abstract; flows downward from the metering orifice 14 along the divergent walls of the discharge passage 15 Figs. 1-2 column 4 lines 17-22, claim 1). The central bore portion is not relied upon to meet the conduit limitations.
Applicant is reminded that “[A]pparatus claims cover what a device is, not what a device does", and the manner of operating a device (mechanism of melt diversion) does not differentiate an apparatus claim from the prior art. See MPEP 2114(II). Arguments that Esposito relies upon atomizing fluid to divert the melt flow are not persuasive in showing that structure relied upon in the rejection fails to meet the claimed diverter because Fig. 2 of Esposito shows structure capable of performing that function. Arguments that Esposito is silent on physical structure specifically for performing a diverting, is not persuasive in showing that the unlabeled physical structure on the bottom of Fig. 2 below film 25B of Esposito fails to meet the broadest reasonable interpretation of a diverter. It is also noted that column 4 lines 21-25 of Esposito discloses that absent the atomizing fluid, the melt would fall away from the nozzle, but the cited section of Esposito does not indicate that such falling would be accompanied by an absence of melt diversion from the central axis of the feed tube. The portions of column 4 of Esposito which applicant cites do not support the argument that the melt only passes under land 16 by virtue of atomizing fluid instead this portion of Esposito discloses that the atomizing fluid draws the fluid outward upon reaching land 16 instead of falling down from the nozzle, but even if the fluid fell down, it would still have to pass below land 16, because Fig. 2 of Esposito shows an unlabeled physical structure extending across the bottom of the atomizing head. The melt would have to pass through this unlabeled structure if it were to avoid passing under land 16.
Applicant’s arguments in reference to the declaration that the melt would fall down without diversion absent the atomizing fluid disclosed by Esposito are not persuasive because Figures A and B of the declaration which applicant relies upon show melt diversion to some extent, and Figures A and B of the declaration lack the physical structure below film 25B in Fig. 2 of Esposito relied upon. Note that the portion of the film 25C which applicant indicates will fall from the nozzle occurs after passing through the conduit defined by land 16 and the unlabeled bottom structure shown in Fig. 2 of Esposito, indicating that even in the absence of atomizing fluid (which neither Esposito nor the present invention disclose), the melt disclosed by Esposito would still be diverted from a central axis of discharge passage 15 of Esposito. 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. MPEP 2145(IV). Specifically, Esposito and not Nakaseko or Eylon is relied upon to meet the claimed diverting conduit oriented at a diverting angle; therefore, arguments that Nakaseko or Eylon does not disclose diverter or diverting angle are not persuasive in overcoming rejections.
Note that regarding In re Wilson, 424 F.2d 1382, 1385, 165 USPQ 494, 496 (CCPA 1970) to which applicant refers, issue centered on deliberate disregard of a specific claimed word, whereas in the present case, all claimed words are given weight, and the present rejection explains how Esposito meets or renders obvious the specific limitations which applicant argues.
Applicant argues that there would be no reasonable expectation of success at arriving at the claimed device because Esposito discloses that the melt flow radially outward is primarily attributed to the flow of atomizing gas. This argument is not persuasive because the conduit portions in Fig. 2 through which film portions 25B flows disclosed by Esposito still structurally meets the limitations of a conduit, film portion 25B flows through that portion. Diversion radially outward through a conduit portion attributed to a gas flow is still diversion radially outward through a conduit portion. The combination of Esposito in view of Nakaseko and Eylon would be expected to be successful at arriving at the claimed structure in view of atomization gas mechanism disclosed by Esposito because Fig. 2 of Esposito shows structure meeting the diverting conduit limitation in addition to the atomization gas diversion.
Applicant provides further arguments that the combination of Esposito in view of Nakaseko and Eylon, lacks a reasonable expectation of success, but the additional support in reference to Nakaseko and Eylon for this argument amounts to a restatement of the earlier presented arguments, specifically the diverter claimed in in each of independent claims 1-3. As this is the same support relied upon for the first presented argument. The argument is not persuasive because Esposito does disclose a structural feature which meets the broadest reasonable interpretation of a “diverter” as elaborated upon above, and the arguments do not account for the unlabeled bottom structure of Fig. 2 of Esposito. Note that in the Amgen, Inc. v. Chugai Pharm. Co. case to which applicant refers, the findings of a lack of reasonable expectation of success required testimony to such lack of expectation, and no such evidence or testimony is provided with applicant’s arguments. The arguments of counsel cannot take the place of evidence in the record (MPEP716.01(c)(II)).
Applicant argues the patentability of dependent claim 6 by virtue of the above arguments directed to limitations recited in independent claims. Such arguments are not persuasive for the reasons given above.

Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Independent claim 1 requires an atomization device for manufacturing metal or alloy powder comprising a feed tube, a diverter comprising at least one melt diverting conduit oriented at a diverting angle, in fluid flow communication with the feed tube, for diverting the melt at a diverting angle with respect to a central axis of the feed tube to obtain a diverted melt, and to direct the diverted melt to an atomization area of the atomization device; at least one atomization gas injector comprising an atomization head which is structurally capable of providing at least one atomization gas stream to the atomization area located inside an atomization chamber; and at least one water inlet for providing water within the atomization chamber of said atomization device. Claim 1 also requires at least one gas inlet, the at least one gas inlet being non perpendicular to the atomization head, the arrangement providing a swirl movement in the atomization head and a dynamic rotational movement in the atomization area and the atomization chamber. Dependent claim 5 further limits the apparatus recited in claim 1 by requiring the diverter comprise at least two melt diverting conduits, each of the at least two melt diverting conduits being oriented at a common diverting angle.
The combination of Esposito (US3988084) in view of Nakaseko (US 20170144227) and Eylon (US 4787935) is currently relied upon to meet the limitations of independent claim 1. Esposito is relied upon to meet the claimed diverter limitations. The flow of the melt through the feed tube (cylindrical bore) disclosed by Esposito, and Esposito discloses that the land comprising the upper portion of the structure relied upon to meet he claimed conduit is annular (column 2 lines 54-64, column 4 lines 29-58); therefore, Esposito only discloses one annular conduit which meets the structural limitations required of the diverter recited in independent claim 1, and claim 5 defines over Esposito in view of Nakaseko and Eylon for at least requiring the diverter comprise at least two diverting conduit.
Hellman (US3834629) in view of Nakaseko and Eylon was previously relied upon to render obvious limitations of originally presented claim1; however, present claim 1 defines over Hellman in view of Nakaseko and Eylon at lest for the specifically claimed features of the at lest one melt diverting conduit oriented at a diverting angle.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN P O'KEEFE whose telephone number is (571)272-7647. The examiner can normally be reached MR 8:00-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on (571) 272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN P. O'KEEFE/            Examiner, Art Unit 1738                                                                                                                                                                                            
/ANTHONY J ZIMMER/            Primary Examiner, Art Unit 1736